Exceptions overruled. In an action of tort for negligence arising from a head-on collision of the plaintiff’s and the corporate defendant’s motor vehicles during a heavy, whirling snowstorm when only twelve feet of the roadway was available for travel and visibility was extremely poor, the judge allowed, subject to the plaintiff’s exception, the defendants’ motion for a new trial which recited that the verdicts for the plaintiff were against the evidence, the weight of the evidence, and the law. The judge’s indorsement granting the motion “[f]or the reasons set forth in the defendants’ motion” complied with the requirements of G. L. c. 231, § 128. Anti v. Boston Elev. Ry. 247 Mass. 1, 4-6. Carver-Beaver Yarn Co. Inc. v. Wolfson, 249 Mass. 257, 258-259. The considerations which should guide a judge in the disposition of a motion for a new trial and which govern our review of his action are fully set out by Qua, C. J., in Hartman v. Boston Herald-Traveler Corp. 323 Mass. 56, 59-61, and are applicable here. No basis for reversal appears.